Title: 78. A Bill for Compelling Vessels and Persons Coming, and Goods Brought from Infected Places, to Perform Quarantine, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that vessels, persons, and merchandize, coming or brought into any place within this commonwealth from any other part of the world, whence the Governor, with advice of his council, shall judge it probable, that any plague, or other infectious disease, may be brought, shall be obliged to make their quarantine in such place, during such time and in such manner, as shall be directed by the Governor, by his order, in Council, notified, by proclamation, to be published in the Virginia Gazette, and, until they shall be discharged from the quarantine, no such persons or merchandize shall come, or be brought, on shore, or go, or be put on board of any other vessel in the commonwealth, but in such manner, in such cases, and by such license, as shall be permitted by the order; and the vessel and persons receiving goods out of her shall be subject to the orders concerning quarantine, and for preventing infection, which shall be made by the Governor in Council, and notified as aforesaid. The master of a vessel coming from sea, on board of which there shall be a person infected with the plague, or other pestilential disease, shall immediately make the case known to some Naval Officer, who shall send intelligence thereof, with all speed, to the Governor, that measures may be taken for support of the crew, and precautions used to prevent the spreading of the infection; and the master shall not enter into any port, but shall remain in some open road, and shall avoid, and hinder all intercourse with other vessels or persons: nor shall any of the passengers or crew go on shore, until the order of the Governor in Council shall be received by the master. Whosoever shall offend against this act, in either or any of the aforementioned instances, shall be amerced. When a place shall be infected with the plague, or other pestilential disease, or when the Governor, with advice of the Council, shall have notified by proclamation, published in the Virginia Gazette, that it is judged probable the plague or other pestilential disease may be brought from any place, if a vessel from such place shall be coming into a port of the commonwealth, the Naval Officer, or person who shall be authorised to see quarantine performed, shall go off, or cause some other to go off, to the vessel, and at a convenient distance, require the commander to declare, what is his name; at what places the cargo was taken on board; at what places the  vessel touched in her passage; whether any of those places were infected with the plague, or any other pestilential disease; how long the vessel had been in her passage; how many persons were on board when she set sail; whether any on board during the voyage had been infected with the plague, or other pestilential disease, and who they are; how many died in the voyage, and of what distemper; what vessels he or any of his company, with his privity, went on board of, and whether any of their company had been on board of his vessel in their voyage; and to what places those vessels belonged; and what are the contents of his lading. And if it shall appear by the examination, that the vessel ought to perform quarantine, the officers of the ships of war, and forts, and garrisons, or other officers civil or military, of the commonwealth, having notice thereof, and other persons called to their assistance, may force such vessel, by violence, and, if necessary, by firing guns at her, to go to the place appointed for quarantine. The master of a vessel, coming from a place infected with the plague, or other pestilential disease, or having any person on board so infected, who shall conceal it, or who shall not give true answers to the questions, so to be propounded to him, shall be amerced. The master of a vessel, ordered to perform quarantine, when he shall be required, after his arrival at the place appointed, shall deliver to the officer, authorised to see it performed there, the bills of health and manifests he shall have received, during the voyage, with his log-book and journal; and refusing or neglecting so to do, or to repair, in convenient time after notice, to the place appointed, or escaping from thence before quarantine performed, shall be amerced. Persons, ordered to perform quarantine, if they shall escape, may be compelled to return, or, if they shall attempt to escape, may be detained by the persons, who shall be authorised to see the quarantine performed, and who may employ force, and call for the assistance of others, if it be necessary, for this purpose. Any person going on board a vessel, or into a place under quarantine, without license from the superintendant thereof, may be compelled to remain there, in the same manner as he might have been, if he had been one of the crew of the vessel. A Naval Officer, or person authorised to execute an order concerning quarantine, guilty of wilful breach or neglect of duty, shall be amerced. And any person embezzling, or wilfully damaging, goods performing quarantine under his direction, shall be liable to the party injured for treble the value of the damages sustained thereby. The vessel, persons and goods, after quarantine performed, certificate thereof and that they are free from infection,  being given by the superintendant, shall be no further restrained by virtue of this act. A person authorised to see the quarantine performed, or a watchman upon any vessel, place, or goods, under quarantine, deserting his duty or willingly permitting a person’s vessel or goods to depart, or be conveyed away, from the place, where the quarantine ought to be performed, without a lawful license, or a person, impowered to give a certificate of the performance of quarantine, knowingly giving a false certificate, shall be amerced. The forfeitures inflicted by this act shall be to the use of the commonwealth, and shall be recovered, by action of debt, in which actions the defendants shall be ruled to give special bail.
